        Case 2:19-cv-02664-MMB Document 206 Filed 06/25/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KRISTEN BEHRENS, ESQ., as                          CIVIL ACTION
 Administratrix, et al.
                                                    NO. 19-2664
        v.

 ARCONIC, INC., et al.

               MEMORANDUM CLARIFYING DISPUTE CONCERNING
                    HAGUE CONVENTION PROCEEDINGS

Baylson, J.                                                                       June 25, 2020

I.     Introduction

       This Memorandum is intended to clarify the scope of forum non conveniens (“FNC”)

discovery and the parties’ obligations with respect to the Hague Convention proceedings. Based

on letters submitted to Commissioner Lenoir dated June 12, 2020 (Arconic’s letter) and June 14,

2020 (Plaintiffs’ letter); separate letters submitted to the Court by Plaintiffs and by Arconic on

June 15, 2020; and the parties’ supplemental FNC discovery reports, (ECF 204 (Arconic’s Report);

ECF 205 (Plaintiffs’ Report)), the Court enters this Memorandum to clarify the scope of discovery

for the benefit of Commissioner Lenoir.

II.    Scope of FNC Discovery Under the Hague Convention

       There are two independent categories of documents that are relevant to the issue of FNC:

       Category One: All communications concerning the extent, if any, of involvement of U.S.-

based Arconic officers, employees, or agents in the design, recommendation, implementation,

and/or decisionmaking concerning the use of Reynobond PE in the Grenfell Tower building in

London. This category targets documents that concern Arconic US involvement in the use of

Reynobond PE in the Grenfell Tower building.




                                                1
        Case 2:19-cv-02664-MMB Document 206 Filed 06/25/20 Page 2 of 3




       Category Two: All communications relating to oversight, if any, exercised by U.S.-based

Arconic officers, employees, or agents over AAP SAS. This category targets documents that

concern control exercised by Arconic US over AAP SAS more generally.

       Category One and Category Two are independent. Thus, if a document falls into Category

Two but does not fall into Category One, it is responsive to FNC.

       This is consistent with the exposition of the “Evidence to be obtained” described in

paragraph 13 of the Request for International Judicial Assistance, (ECF 199):

       The evidence to be obtained consists of certain documents and electronically-stored
       information in the possession of AAP SAS now located in the United States and
       relevant to Defendants’ pending Motion to Dismiss for Forum Non Conveniens.

       This discovery includes documents and/or electronic communications (“ESI”) that
       relate to decisions and actions made by Arconic parties in the United States
       concerning Reynobond PE, the product that was used in the cladding for the
       Grenfell Tower apartment building in England.

       The Forum Non Conveniens discovery is limited to communications that were
       either made in the United States by individuals employed by or associated with
       Arconic parties in the United States concerning oversight they exercised over AAP
       SAS or were between Arconic personnel in the United States and AAP SAS.

       This discovery includes communications in which Arconic parties provided
       direction from the United States to AAP SAS on the design, manufacture,
       marketing, advertising, selling, and installation of Reynobond PE.

       It does not include documents that are relevant only to merits issues, such as
       allegations of Arconic’s liability (e.g., defects in the design or manufacturing of
       Reynobond PE).

III.   Arconic’s Role

       Arconic shall produce to Commissioner Lenoir all nonprivileged documents that “hit” on

the search terms as outlined in this Court’s Order dated May 27, 2020, (ECF 188), and discussed

with counsel during the May 27, 2020 telephone conference.           Arconic must produce all

nonprivileged documents that “hit” on the search terms regardless of Arconic’s view of relevance.




                                               2
           Case 2:19-cv-02664-MMB Document 206 Filed 06/25/20 Page 3 of 3




         Arconic need not produce documents that the Court previously determined were

categorically outside of the scope of FNC (including, but not limited to, “[d]ocuments which

exclusively discuss or concern French operations and do not involve any input or communications

with any Arconic U.S. person,” (ECF 197 ¶ 2(a))).

         Arconic shall prepare a log of all documents or portions of documents that are relevant to

FNC discovery but that Arconic asserts contain privileged communications.

IV.      Commissioner Lenoir’s Role

         Commissioner Lenoir should review the documents produced by Arconic for

responsiveness to FNC as described in Section II of this Memorandum and should produce them

to Plaintiffs unless there is a specific reason under French law for nonproduction. Commissioner

Lenoir should produce to Plaintiffs any documents that fall into either Category One or Category

Two, unless there is a specific reason under French law prohibiting production of any part of the

document. Commissioner Lenoir is not bound by Arconic’s view of what is relevant to FNC.

         Commissioner Lenoir should state her reasons for nonproduction to Plaintiffs of documents

that are relevant to FNC discovery but production, in whole or part, is prohibited by French law.



                                                                      BY THIS COURT:

                                                                      s/ Michael M. Baylson

                                                                      _____________________________
                                                                      MICHAEL M. BAYLSON
                                                                      United States District Court Judge
O:\CIVIL 19\19-2664 Behrens v Arconic\19cv2664 6.25.2020 Memorandum




                                                              3
